           Case 1:20-cv-00160-JMF Document 14 Filed 04/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                        :
NUSSUN BINIK,                                                           :
                                                                        :
                                    Plaintiff,                          :
                                                                        :
                  -v-                                                   :       20-CV-160 (JMF)
                                                                        :
EQUIFAX INFORMATION SERVICES, LLC,                                      :    ORDER OF DISMISSAL
EXPERIAN INFORMATION SOLUTIONS, INC., and :
AMERICAN EXPRESS CO.,                                                   :
                                                                        :
                                    Defendants.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court having been advised at ECF No. 13 that all claims asserted against Defendant
Equifax Information Services, LLC (“Equifax”) herein have been settled in principle, it is
ORDERED that Defendant Equifax is hereby DISMISSED as a party to the above-entitled action
without costs and without prejudice to the right to reopen the action as to Equifax within sixty
days of the date of this Order if the settlement is not consummated.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

        If the parties wish for the Court to retain jurisdiction for the purposes of enforcing any
settlement agreement, they must submit the settlement agreement to the Court by the deadline to
reopen to be “so ordered” by the Court. Per Paragraph 4(B) of the Court’s Individual Rules and
Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
to enforce a settlement agreement unless it is made part of the public record.

        Further, all deadlines and conferences are cancelled as to Defendant Equifax alone.
The Clerk of Court is directed to dismiss Defendant Equifax as a party, and to keep the case open
as to the remaining parties. The conference scheduled for April 28, 2020, remains in effect.

         SO ORDERED.

Dated: April 23, 2020
       New York, New York                                      _______________________________
                                                                      JESSE M. FURMAN
                                                                    United States District Judge
